PER CURIAM.
In this direct criminal appeal, appellant, who was originally sentenced as a youthful offender and successfully completed the Department of Corrections’ boot camp program, challenges as illegal his 76.5-month sentence imposed following revocation of his community control. He contends that he could not legally be sentenced to a term of more than 364 days following revocation of his community control. The state concedes error. We agree. See §§ 958.045(5)(c) & 958.04(2)(b), Fla. Stat. (2001); Thomas v. State, 825 So.2d 1032 (Fla. 1st DCA 2002). Accordingly, we reverse appellant’s 76.5-month sentence, and remand for resentencing, with directions that the sentence imposed not exceed 364 days, although it may be imposed to run consecutively to his 56-month sentence.
*991REVERSED and REMANDED, with directions.
WEBSTER, LEWIS, and THOMAS, JJ., concur.